IN THE COMMONWEALTH COURT OF PENNSYLVANIA

John Malecki,                               :
                            Petitioner      :
                                            :
           v.                               :    No. 582 C.D. 2020
                                            :    Submitted: October 9, 2020
Workers’ Compensation Appeal                :
Board (Franklin Regional School             :
District),                                  :
                        Respondent          :



BEFORE:         HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE MICHAEL H. WOJCIK, Judge
                HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                                FILED: March 26, 2021

                John Malecki (Claimant) petitions for review of the Workers’
Compensation Appeal Board’s (Board) Order that affirmed the Workers’
Compensation Judge’s (WCJ) Decision, which denied his claim petition for
workers’ compensation (Claim Petition) against Franklin Regional School District
(Employer). Claimant asserts that the Board erred in upholding the WCJ’s finding
that Claimant failed to establish a disabling work injury. Claimant further asserts
that he was not required to present unequivocal medical evidence, arguing that there
was an obvious causal connection between the injury and his disability.
                                     I. Background
                Claimant filed the Claim Petition on June 19, 2018, asserting that he
sustained a work injury on March 12, 2018, in the form of “[a]cute left-sided low
back pain with left-sided sciatica[,]” as well as a “strain or tear[,] . . . while throwing
heavy garbage into [a] dumpster.” Certified Record (C.R.), Item No. 2, at 2.
Claimant sought partial disability benefits for the period from March 12, 2018, to
April 23, 2018. Id. at 4. Employer filed a Notice of Workers’ Compensation Denial,
asserting that Claimant did not suffer a work injury.1 C.R., Item No. 30, at 1-2.
              On August 15, 2018, Claimant filed a Petition to Review Compensation
Benefits and a Petition to Review Medical Treatment and/or Billing (collectively,
Review Petitions). See C.R., Item Nos. 5, 7, at 1. Therein, Claimant alleged that
Employer “understated” the description of his injury in its Notice of Workers’
Compensation Denial. Id. In particular, Claimant asserted that the injury description
should read: “[H]erniated disc(s), radiculop[a]thy down both legs and stenosis.
Acute left-sided low back pain with left-sided sciatica diagnosis. Strain or tear
(internal derangement, the trauma to the muscle or the musc[u]lotendinous unit from
violent contraction or excessive forcible strength).” Id. The WCJ treated the Review
Petitions as requests to amend the description of injury in the Claim Petition. See
C.R., Item No. 11; WCJ Decision, 7/17/19, Finding of Fact (F.F.) No. 1 n.1.
Employer denied all material allegations and Claimant’s petitions were assigned to
a WCJ for resolution.
              Claimant testified at two hearings held before the WCJ on August 16,
2018, and May 21, 2019. Claimant testified that he works as a custodian for
Employer and that his job responsibilities require him to lift and move furniture,
garbage cans, boxes, and any machinery he needs to operate. Hearing Transcript
(Hr’g Tr.), 8/16/18, at 9, 31; Reproduced Record (R.R.) at 154a, 176a. On the day
of the incident, Claimant was lifting garbage to put in a dumpster and felt a pain in
his lower back that extended down the side of his left leg to his toes. See Hr’g Tr.

       1
        We note that Employer issued the Notice of Workers’ Compensation Denial on April 19,
2018, before Claimant filed the Claim Petition. See Certified Record (C.R.), Item No. 30.

                                             2
at 10-11; R.R. at 155a-56a. Claimant finished the workday, called his boss, and went
to the Forbes Hospital Emergency Department, where a computerized tomography
(CT) scan indicated he had a herniated disc.
                Before the incident, Claimant never had a reason to see a chiropractor
or orthopedic surgeon and had never experienced such pain in his back or legs. See
Hr’g Tr. at 9-10; R.R. at 154a-55a. He testified that he continued to experience “a
stabbing pain that runs down [his] legs” and does not stop no matter if he is standing,
sitting, or moving. Hr’g Tr. at 19; R.R. at 164a. He takes a muscle relaxant to help
with mobility, but the pain returns once the medication wears off. Claimant explained
that he missed six weeks of work because of his injury and that he was unable to use
sick leave or vacation days during this time. He stated that he returned to his pre-
injury job even though it aggravates his back and leg pain. At the second hearing,
Claimant admitted that his condition has improved approximately 90%. See Hr’g
Tr., 5/21/19, at 17; R.R. at 217a.
                In support of his petitions, Claimant submitted the after-visit summary
from Forbes Hospital Emergency Department. See R.R. at 5a (Claimant Ex. 1). The
summary reflects that Claimant reported back pain and was diagnosed with lumbar
disc herniation and spinal stenosis after a CT scan of his lumbar spine.2 He received


      2
          The attachments to the summary explained herniated discs and spinal stenosis as follows:

      Herniated [discs] result when a [disc] becomes weak. The [disc] eventually
      ruptures and places pressure on the spinal cord. Herniated [discs] may occur from
      sudden injury (acute trauma)[,] such as heavy labor, or from ongoing (chronic)
      stress, such as obesity.
                                             ....
      A herniated [disc] can result from gradual wear and tear. Injury or sudden strain
      can also cause a herniated [disc].
                                             ....
(Footnote continued on next page…)

                                                3
Toradol and Robaxin during the visit, and was prescribed hydrocodone-
acetaminophen, methylprednisolone, and naproxen. Claimant was instructed to
schedule an appointment with his primary care physician as soon as possible. Id.
              Claimant also submitted the medical records of Clare W. Budd, D.O.,
a workers’ compensation doctor in family practice, who treated Claimant on multiple
occasions between March 14, 2018, and April 18, 2018. See R.R. at 21a-33a
(Claimant Ex. 2). Dr. Budd diagnosed Claimant with acute left-sided sciatica due to
the herniated disc found on Claimant’s March 12, 2018 CT scan results. Id. at 31a.
Dr. Budd referred Claimant to an orthopedic surgeon and a physical therapist. She
also instructed Claimant to avoid prolonged sitting or standing, “bending and
twisting at the waist[,]” and “lifting[,] pushing[,] or pulling greater than 10 pounds.”
Id. at 32a.
              In addition, Claimant submitted the records of Robert Liss, M.D., an
orthopedic doctor, who referred Claimant to physical therapy. See R.R. at 34a-36a
(Claimant Ex. 4). Dr. Liss diagnosed Claimant with lumbar radiculopathy3 and acute
bilateral low back pain with bilateral sciatica. Id. Dr. Liss prescribed that Claimant
complete a total of 14 weeks of physical therapy, 2 to 3 times per week. Id.
              Finally, Claimant submitted his physical therapy records from The
Physical Therapy Institute. See R.R. at 37a-110a (Claimant Ex. 5). These records
show that Claimant was diagnosed with lumbago with sciatica, left and right side,


       Spinal stenosis is caused by areas of bone pushing into the central canals of your
       vertebrae. This condition can be present at birth (congenital). It also may be caused
       by arthritic deterioration of your vertebrae (spinal degeneration).

Reproduced Record (R.R.) at 7a, 17a, 20a (emphasis in original).
       3
         “Radiculopathy” is defined as a “disease of the spinal nerve roots.” Stedman’s Medical
Dictionary 1308 (25th ed. 1990).


                                                4
and radiculopathy of the lumbar region. Id. at 37a-61a, 62a-110a. Claimant went to
physical therapy several times a week from August 13, 2018, to February 20, 2019.
Id. at 37a-110a. His primary complaint was pain in his lower back that radiated
down his legs. Id. During therapy, he worked on strengthening and tightening up
his torso muscles to compensate for the weakness in his back. 8/16/2018 Hr’g Tr.
at 19; R.R. at 164a.
             Employer presented the medical report and addendum medical report
of Thomas D. Kramer, M.D. (Employer’s Expert), who performed an independent
medical examination (IME) of Claimant. See R.R. at 113a-15a (Employer Ex. C
(Addendum)), 116a-19a (Employer Ex. B (IME Report)).               Employer’s Expert
performed the IME on October 9, 2018, and reviewed Claimant’s medical records.
See R.R. at 113a, 116a-19a. In the IME Report, he opined that Claimant’s work
injury was consistent with a lumbar strain. Id. at 118a. He noted that his physical
examination of Claimant revealed no objective indication of an ongoing lumbar
strain or radiculopathy on either the left or right side. Id. at 119a. Employer’s Expert
found that Claimant’s lumbar spine showed degenerative changes, but he concluded
that these changes were not related to the work injury. Id. Employer’s Expert
submitted an affidavit of recovery on October 9, 2018, certifying that Claimant had
fully recovered from the lumbar strain. Id. at 120a. He stated that Claimant could
return to work with no restrictions. Id. at 119a.
             Approximately five months later, Employer’s Expert submitted an
Addendum based on additional medical records from Forbes Hospital Emergency
Department and Claimant’s primary care physician. See R.R. at 113a. Therein, he
explained that his medical opinions did not change based on this review. He also
opined that, as seen during his IME of Claimant in October 2018, and at the time he



                                           5
issued his Addendum in March 2019, there was nothing in the records indicating
that Claimant’s left-sided sciatica was a direct result of the work injury. Id. at 115a.
He further opined that there was nothing to substantiate the herniated discs or lumbar
radiculopathy diagnoses. Id.
                In the decision, the WCJ determined that, based on “the competent,
credible and sufficient evidence of record,”4 Claimant failed to establish that his
injury was a result of the March 12, 2018 work incident, and that he was disabled
from the date of the incident through April 23, 2018. WCJ Decision, 7/7/19, F.F.
No. 13. The WCJ found that “the work injury alleged to be suffered by [] Claimant
is not such that it could be considered as ‘obvious.’” Id. As a result, Claimant was
required to present competent, unequivocal medical evidence that he suffered a work
injury and that he was disabled because of that injury. The WCJ observed, however,
that Claimant’s evidence, while admitted in its entirety, did not include a medical
opinion that Claimant’s various diagnoses resulted from the work incident. Id. The
WCJ further found that Employer’s Expert opined that Claimant’s medical
symptoms were consistent with a lumbar strain, but not that such strain was the result
of the alleged work injury. Id. Because Claimant did not establish a causal
relationship between his injury and his employment through unequivocal medical
evidence, the WCJ concluded that he did not meet his burden. See WCJ Decision,
Conclusion of Law (C.L.) No. 2. The WCJ also concluded that Employer had a
reasonable basis to contest the matter. See C.L. No. 3. Thus, the WCJ denied and
dismissed Claimant’s Claim and Review Petitions and, consequently, did not award
attorney’s fees or litigation costs.5 Claimant appealed to the Board.

       4
           The WCJ did not, however, make any specific credibility determinations.
       5
         The WCJ also found that the contingency fee agreement executed between Claimant and
his counsel was reasonable. See WCJ Decision, 7/17/19, Finding of Fact No. 14.

                                                6
                 In his appeal, Claimant argued that the WCJ’s determination that he did
not sustain a disabling work injury disregarded substantial, competent evidence of
record. Specifically, Claimant pointed to Employer’s Expert’s affidavit of recovery,
his IME Report, and Addendum as support for his contention that he sustained a
work-related injury. However, the Board disagreed and affirmed the WCJ’s denial
of Claimant’s Claim and Review Petitions.6 Bd. Op., 5/27/20, at 8. In doing so, the
Board observed that Claimant’s medical reports, and Employer’s Expert’s reports,
failed to unequivocally establish that Claimant suffered a work-related injury
resulting in disability. Bd. Op. at 6. The Board also rejected Claimant’s argument
that the WCJ capriciously disregarded Employer’s Expert’s reports related to his
lumbar strain, given the WCJ’s summary of the reports and his findings regarding
their contents. See Bd. Op. at 7. The Board therefore concluded that because
Claimant did not provide credible, unequivocal evidence to show that he sustained
a disabling work injury, the WCJ did not err in determining that Claimant failed to
meet his burden. Id. Claimant now petitions for this Court’s review.
                                           II. Discussion
                 On appeal,7 Claimant argues that the Board erred in determining that
substantial evidence supported the WCJ’s decision regarding the absence of a
disabling work injury.8 Specifically, as to this issue, Claimant maintains that the
causal connection between his injury and his employment was obvious, thus


       6
           The Review Petitions are not at issue in this appeal.
       7
         Our review is limited to determining whether constitutional rights were violated, whether
an error of law was committed, or whether necessary findings of fact are supported by substantial
evidence. Milner v. Workers’ Comp. Appeal Bd. (Main Line Endoscopy Ctr.), 995 A.2d 492, 495
n.2 (Pa. Cmwlth. 2010).
       8
           We have combined Claimant’s arguments because they are repetitive.


                                                   7
obviating the need for unequivocal medical evidence. Claimant also contends that
Employer’s denial of his Claim Petition was an unreasonable contest, and the WCJ
erred in concluding otherwise. In addition, he argues that he should be reimbursed
for medical bills paid by his health insurance carrier.
             As to the main issue, i.e., lack of a work injury, Employer responds that
unequivocal medical evidence was in fact required here and that Claimant failed to
present any such evidence to meet his burden. In the alternative, Employer contends
that Claimant waived the issue by failing to raise it before the Board. Finally,
Employer argues that its contest was reasonable because Claimant never adduced a
medical opinion that the alleged work incident resulted in a disabling work injury.
As to Claimant’s contention that he should be reimbursed for medical bills paid by
his health insurance, Employer argues that this issue was also waived because
Claimant did not raise it before either the WCJ or the Board.
                  A. Proof of Work Injury & Medical Evidence
             We begin by addressing whether Claimant waived his argument that
unequivocal medical evidence was not required to satisfy his burden. The WCJ
concluded that “Claimant has failed to sustain his burden of proving that he sustained
a work-related injury on March 12, 2018, and therefore is not entitled to benefits for
that injury.” WCJ Decision, C.L. No. 2. In his appeal to the Board, Claimant
specifically challenged this conclusion, asserting: “Paragraph 2 of the Conclusions
of Law is not support[ed] by the overwhelming evidence and the work injury was
virtually [a] stipulation.” C.R., Item No. 13, at 2. In challenging the WCJ’s
determination as to the work-relatedness of his injury, Claimant is also challenging




                                          8
the WCJ’s determinations as to the evidence he presented. We therefore conclude
that this issue has been preserved for our review and consider its merit.9
               In this case, the Board affirmed the WCJ’s conclusion that Claimant
failed to establish a work injury that resulted in a disability because he did not present
unequivocal medical evidence.             We note, however, that unequivocal medical
evidence is not necessary to sustain an award of benefits in all circumstances.
               As a preliminary matter, “the claimant has the burden of establishing
the right to compensation and all of the elements necessary to support an award,
including the burden of establishing a causal relationship between a work-related
incident and an alleged disability.” Rife v. Workers’ Comp. Appeal Bd. (Whitetail
Ski Co.), 812 A.2d 750, 754 (Pa. Cmwlth. 2002). “Where the causal connection
between employment and injury is not obvious, the claimant must present
unequivocal medical testimony to establish that connection.” Id. (emphasis added).
“An obvious relationship exists where the claimant’s injuries immediately and
directly or naturally and probably result from a work incident; in such cases, the fact
finder is not required to depend alone, or at all, upon medical testimony to find the
causal connection.”         Metelo v. Workmen’s Comp. Appeal Bd. (Old Original
Bookbinders Rest.), 642 A.2d 653, 655 (Pa. Cmwlth. 1994) (emphasis omitted).
Simply put, “‘unequivocal medical testimony is not necessary to establish what is
apparent from the chain of events.’” Id. (quoting Yellow Cab Co. v. Workmen’s
Comp. Appeal Bd., 390 A.2d 880 (Pa. Cmwlth. 1978)).

       9
          Nevertheless, had the issue been waived, whether Claimant satisfied his burden of proof
is a question of law of which our review is plenary. Meadow Lakes Apartments v. Workers’ Comp.
Appeal Bd. (Spencer), 894 A.2d 214, 217 (Pa. Cmwlth. 2006). We “may not ignore a glaring error
of law relating to the application of an incorrect legal standard upon the very issue before us. . . .
Even when neither party raises the issue, we may review a case upon the correct legal principles
that apply in fulfillment of our review function.” Donovan v. Workers’ Comp. Appeal Bd. (Acad.
Med. Realty), 739 A.2d 1156, 1161 (Pa. Cmwlth. 1999).

                                                  9
             In addition, this principle applies where a claimant’s “disability is the
natural and probable consequence of an injury[.]” Metelo, 642 A.2d at 655. For
example, an obvious causal relationship between the work injury and disability

             involves a nexus that is so clear that an untrained layperson
             would not have a problem in making the connection between the
             injury and a disability. This discernment often involves a
             “natural and probable” development . . . and could sometimes
             involve an immediacy of occurrence such as an immediate back
             injury following heavy lifting.

Tobias v. Workmen’s Comp. Appeal Bd. (Nature’s Way Nursery, Inc.), 595 A.2d
781, 784-85 (Pa. Cmwlth. 1991) (emphasis added). Indeed, as discussed below,
courts in this Commonwealth have repeatedly held that there is an obvious
connection where a claimant contemporaneously experiences pain while doing an
act requiring force or strain, such as lifting an object. See Davis v. Workmen’s Comp.
Appeal Bd. (United Parcel Serv.), 499 A.2d 703, 705 (Pa. Cmwlth. 1985).
             For instance, in Morgan v. Giant Markets, Inc., 397 A.2d 415 (Pa.
1979), the claimant was unloading a delivery truck when he experienced severe pain
in his lower back and collapsed. He immediately reported the incident to his
supervisor and claimed a work injury. The claimant did not present any medical
testimony linking the work incident and the injury. This Court reversed the Board
decision in the claimant’s favor, concluding that medical testimony was necessary
because the causal connection between the work incident and the injury was not
obvious. In reversing this Court’s decision, our Supreme Court held that the factual
circumstances constituted substantial competent evidence establishing a causal
connection between the work incident and the claimant’s injury. The Court stated:

             Where one is doing an act that requires force or strain and pain
             is experienced at the point of force or strain, the injury may be


                                         10
              found to have been established. Pain is an excellent symptom of
              an injury. Of course, the trier of fact will determine the
              credibility of the witness’s testimony as to the total situation.
              We, therefore, find substantial competent evidence in the record
              to support the conclusion of the [Board], that the above facts
              establish a causal connection between the work incident and [the
              claimant’s] injury.
Id. at 424.
              Later, in Sacks v. Workmen’s Compensation Appeal Board, 402 A.2d
293 (Pa. Cmwlth. 1979), this Court affirmed a Board decision that awarded benefits
even though the claimant did not present unequivocal medical testimony. There, the
claimant, a school bus driver for handicapped children, experienced severe pain in
his right knee and foot immediately after lifting a 140-pound boy onto the bus. This
Court observed that the claimant had no prior history of knee or foot trouble, that the
pain occurred right after he lifted the child, and that the claimant immediately
reported the incident to his employer. The factfinder was therefore not required to
depend on medical testimony to establish the necessary causal connection. This
Court held the same in Davis, 499 A.2d at 705, where the claimant’s back pain
manifested itself immediately after he had engaged in heavy lifting. Furthermore,
in US Airways v. Workers’ Compensation Appeal Board (Robinson) (Pa. Cmwlth.,
No. 1602 C.D. 2010, filed June 30, 2011), 2011 WL 10845859 (unreported),10 this
Court explained that medical evidence was not needed where the claimant developed
pain in his shoulder while lifting a bag into an overhead compartment of an airplane
and the pain manifested again after he returned to work. See id., slip op. at 7-8, 2011
WL 10845859, at *4.
              Based on our precedent, we conclude that the WCJ erred in determining
that Claimant needed to present unequivocal medical testimony to establish the work
       10
          We cite this unreported decision for its persuasive value in accordance with Section
414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code §69.414(a).

                                             11
injury given these circumstances. Claimant’s Claim Petition described his injury as
“[a]cute left-sided low back pain with left-sided sciatica diagnosis. Strain or tear
[Internal derangement, the trauma to the muscle or musc[u]lotendinous unit from
violent contraction or excessive forcible strength].” C.R., Item No. 2, at 2 (emphasis
added). This description is consistent with Claimant’s testimony regarding the work
incident, which the WCJ apparently credited, that, on March 12, 2018, Claimant was
lifting a heavy garbage bag when he felt a pinching sensation in his lower back that
radiated down his left leg to his toes. WCJ Decision, F.F. Nos. 6, 13. In other words,
the disabling pain began immediately after lifting the garbage bag. Because his injury
manifested itself while Claimant was performing an act of force or strain, he did not
need unequivocal medical evidence to establish that his injury was work related. See
Nw. Med. Ctr. v. Workers’ Comp. Appeal Bd. (Cornmesser), 880 A.2d 753, 755 (Pa.
Cmwlth. 2005) (causal connection obvious where claimant does act requiring force
or strain and pain is immediately experienced at point of force or strain).
             Likewise, we conclude that the WCJ erred in determining that Claimant
did not establish the disabling nature of the injury. For purposes of benefits,
disability is tantamount to a loss of earning power. See Odd Fellow’s Home of Pa.
v. Workmen’s Comp. Appeal Bd. (Cook), 601 A.2d 465, 470 (Pa. Cmwlth. 1991).
As indicated above, Claimant called his supervisor and went to the Forbes Hospital
Emergency Department for treatment after his shift ended on the date of the incident.
See F.F. No. 6. Once there, Claimant reported pain extending down his legs to his
feet and underwent a CT scan that showed a lumbar disc herniation. Id. Claimant
continued receiving treatment from various physicians and underwent months of
physical therapy. Claimant also missed six weeks of work and did not return to his
pre-injury job until April 23, 2018. Id. When released to resume his pre-injury job,



                                         12
Dr. Budd instructed him to avoid prolonged sitting or standing, bending and twisting
at the waist, and lifting, pushing, or pulling more than 10 pounds. F.F. No. 9. The
WCJ found that Claimant never experienced any problems with his low back before
the incident, so he did not previously receive any treatment for that area. F.F. No. 6.
              Here, the record establishes the obvious causal connection between
Claimant’s injury and his work, and his subsequent disability from March 12, 2018,
to April 23, 2018. Accordingly, we hold the WCJ and the Board erred as a matter
of law in determining that Claimant failed to meet his burden of establishing a
disabling work injury.
                                 B. Reasonable Contest
              Next, Claimant argues that Employer had no reasonable basis to contest
liability in this case, and, therefore, Claimant is entitled to attorney’s fees. Section
440(a) of the Workers’ Compensation Act (Act)11 provides, in relevant part:

              In any contested case where the insurer has contested liability in
              whole or in part, . . . the employe . . . in whose favor the matter
              at issue has been finally determined in whole or in part shall be
              awarded, in addition to the award for compensation, a reasonable
              sum for costs incurred for attorney’s fee, . . . Provided, That cost
              for attorney fees may be excluded when a reasonable basis for
              the contest has been established by the employer or the insurer.

77 P.S. §996(a). The employer bears the burden of presenting “sufficient evidence”
to prove a reasonable basis for its contest. McConnell v. Workmen’s Comp. Appeal
Bd. (W. Ctr.), 534 A.2d 571, 573 (Pa. Cmwlth. 1987). “[W]hether a reasonable basis
exists to contest liability depends on both the facts and legal issues involved.”
Hansen v. Workers’ Comp. Appeal Bd. (Stout Rd. Assocs.), 957 A.2d 372, 375 (Pa.


       11
         Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4, 2501-2710. Section 440
was added to the Act by the Act of February 8, 1972, P.L. 25, 77 P.S. §996.

                                             13
Cmwlth. 2008). A reasonable contest is established where the “medical evidence is
conflicting or susceptible to contrary inferences, and there is an absence of evidence
that an employer’s contest is frivolous or filed to harass a claimant.” Id. The issue
of reasonable contest is a question of law fully reviewable by this Court that requires
us to “examine the entire record to determine if the evidence presented supports the
WCJ’s conclusion.” Id.
                 The record in this case reflects that Employer’s contest was unreasonable
from the outset. Employer filed its Notice of Workers’ Compensation Denial on April
19, 2018, asserting that Claimant had not suffered a work-related injury and
explaining that its “[i]nvestigation [was] continuing and [that it was] attempting to
obtain medical reports.” C.R., Item No. 30, at 2. However, Employer’s Expert did
not perform the IME of Claimant until October 9, 2018, almost seven months after
the work incident, and nearly six months after Employer decided to contest Claimant’s
application for benefits. As this Court explained, “[t]o reasonably contest that an
injury is not work[ ]related, an employer must have in its possession at the time the
decision to contest is made[,] or shortly thereafter[,] medical evidence supporting that
position.” Yeagle v. Workmen’s Comp. Appeal Bd. (Stone Container Corp.), 630 A.2d
558, 560 (Pa. Cmwlth. 1993).12 At the time Employer contested liability, it had no
factual basis to dispute that Claimant had suffered a disabling injury in the course of
his employment.

       12
            The Court in Yeagle also explained that

       after-acquired medical opinions issued after long periods of uncontradicted proofs do
       not, as a matter of law[,] provide a reasonable basis for contesting a claim. . . . To
       allow after-acquired medical opinions to justify an employer’s contest would allow
       the decision to deny compensation to be based not on what a medical opinion is, but
       on the hope that some kind of medical evidence can be elicited prior to hearing.

Yeagle, 630 A.2d at 560.

                                                14
             Furthermore, Employer’s Expert’s report submitted after his October
2018 IME of Claimant did not present a genuine dispute as to the work-relatedness
of Claimant’s injury. In the report, Employer’s Expert did not dispute that Claimant
had sustained a work-related injury on March 12, 2018; nor did he dispute that
Claimant had suffered a disability as a result of the alleged work injury. He merely
disputed the type of injury Claimant may have suffered as a result of the incident.
Specifically, Employer’s Expert opined that Claimant’s alleged work injury “would
be consistent with that of a lumbar strain,” rather than a disc herniation, which
opinion is not inconsistent with the description of injury listed on the Claim Petition.
R.R. at 118a. Employer’s Expert further opined, generally, that Claimant had
recovered from any lumbar strain work injury that occurred on March 12, 2018, by
the time of the IME, and that Claimant could return to work without restrictions. Id.
at 118a-19a. Further, although Claimant reported that he still experienced pain,
which Claimant attributed to the work incident, Employer’s Expert noted his belief
that Claimant experienced degenerative changes and may have another medical
condition not attributable to the work injury that could be the source of his pain. Id.
at 119a. But, as of the October 2018 IME, Claimant had already returned to his pre-
injury job without restrictions. Moreover, Claimant’s Claim Petition only asked for
partial disability benefits for the closed period of March 12, 2018 (date of the
incident), to April 23, 2018 (date he resumed his time-of-injury job). C.R., Item No.
2, at 4; WCJ Decision, F.F. No. 6.
             Employer’s contest also did not become reasonable when Employer’s
Expert submitted his Addendum on March 1, 2019, nearly a year after Claimant’s
work incident, wherein he asserted that his medical opinions regarding the lumbar
strain had not changed after his review of additional medical records. R.R. at 114a.



                                          15
In particular, Employer’s Expert reviewed additional medical records pre-dating the
work incident, indicating that Claimant had previously experienced leg pain and
other ailments prior to the work incident, as well as records from the time period in
question showing that Claimant suffered left-sided sciatica as a result of the work
injury. See R.R. at 114a. One of the records reviewed, dated April 23, 2018,
indicated (according to Employer’s Expert’s summary), that Claimant requested a
note to return to full-duty work with no restrictions and that “[t]his time period of
ability to return [] to work at a normal job duty is consistent with the time it typically
takes for a soft tissue injury or strain to resolve.” Id. at 114a. Employer’s Expert
therefore opined in the Addendum that “[t]here is absolutely nothing at this time,
particularly seen during my evaluation, that would indicate that [Claimant] had a
left-sided sciatica as a direct result of the work injury[,]” presumably because any
such injury would have resolved by the time of his evaluation of Claimant. Id. at
115a (emphasis added). Absent from Employer’s Expert’s March 2019 Addendum,
however, is any indication that Claimant had not sustained a disabling work injury
that took him out of work from March 12, 2018, to April 23, 2018.
             As such, what began as an unreasonable contest remained unreasonable
upon Employer being informed by its own examining physician that Claimant
consistently reported that he suffered a work injury on March 12, 2018, but that the
injury had, in fact, resolved by the time of Employer’s Expert’s IME. Nevertheless,
Employer continued to contest the claim without any factual basis in the hope that
the issuance of yet another report by its medical expert would provide the evidence
it needed to rebut Claimant’s proof. Because Employer’s Expert’s medical reports
did not provide Employer with a reasonable basis for its contest, there was no basis
to deny Claimant an award of attorney’s fees under the Act. We therefore hold that



                                           16
the Board erred in affirming the WCJ’s conclusion that Employer carried its burden
of proving a reasonable basis to contest liability here.
                As noted above, Section 440(a) permits an award of attorney’s fees
where an employer’s contest is found to be unreasonable. In so awarding fees, the
WCJ must determine what is a “reasonable sum” of attorney’s fees based on the
WCJ’s findings “as to the amount and the length of time for which such counsel fee
is payable based upon the complexity of the factual and legal issues involved, the
skill required, the duration of the proceedings[,] and the time and effort required and
actually expended.” See Section 440(b) of the Act, 77 P.S. §996(b); see also Eugenie
v. Workmen’s Comp. Appeal Bd. (Sheltered Emp. Serv.), 592 A.2d 358, 361-62 (Pa.
Cmwlth. 1991). “Where the [WCJ] has failed to make sufficient findings regarding
the work performed by [c]laimant’s attorney, we must remand the case for such a
determination.” Hartman v. Workmen’s Comp. Appeal Bd. (Moyer Packing Co.),
636 A.2d 1245, 1247 (Pa. Cmwlth. 1994) (citing Eugenie, 592 A.2d at 361-62).
                Although the WCJ deemed reasonable the 20% contingency fee
agreement executed by Claimant and his counsel under Section 442 of the Act, 77
P.S. §998,13 see F.F. No. 14, awarding fees pursuant to Section 440 requires
independent factual determinations to be made by the WCJ “in the first instance.”
Eugenie, 592 A.2d at 362. Additionally, we note that in his brief, Claimant also now

       13
          Section 442 of the Act was added by the Act of February 8, 1972, P.L. 25, and reads, in
pertinent part:

                All counsel fees, agreed upon by claimant and his attorneys, for services
                performed in matters before any workers’ compensation judge or the board,
                whether or not allowed as part of a judgment, shall be approved by the
                workers’ compensation judge or board as the case may be, providing the
                counsel fees do not exceed twenty per centum of the amount awarded.

77 P.S. §998.


                                               17
claims that his counsel is entitled to counsel fees on a quantum meruit basis under
Section 440, rather than on the agreed upon 20% contingency fee.14 As our Court
has explained:
            [I]n appropriate circumstances, a Section 440 award may be
            greater than the amount the claimant would have to pay if a
            reasonable contest had been presented. . . . Similarly, we believe
            that in appropriate circumstances, Section 440 may require
            attorney’s fees in an amount less than twenty percent of the
            award, if the record shows that twenty percent would be
            unreasonable.
Eugenie, 592 A.2d at 362. As the WCJ has not made any findings regarding the
work performed by Claimant’s counsel, we must remand the case for further
proceedings and the development of a factual record on this issue.
                     C. Reimbursement of Insurance Payments
              Finally, we address Claimant’s argument that “[E]mployer should be
required to reimburse [Claimant’s] health insurance payments” because “Claimant
had to use his health insurance for medical bills[.]” Claimant’s Br. at 35. Employer
responds that Claimant waived the issue by failing to raise it before the WCJ or the
Board. We agree with Employer that Claimant waived the issue, but on a different
basis.
              Pennsylvania Rule of Appellate Procedure 2119(a) requires that the
argument portion of a brief be developed with pertinent discussion of the issues,
including citations to relevant authority. Pa.R.A.P. 2119(a). When parties fail to
satisfy this requirement, a court cannot develop the argument for them. See Skytop
Meadow Cmty. Ass’n, Inc. v. Paige, 177 A.3d 377, 384 (Pa. Cmwlth. 2017). A


          The contingency fee agreement reads, in relevant part: “For his services, my attorney
         14

shall receive TWENTY (20%) PERCENT of Workers’ Compensation Benefits, or TWENTY
(20%) PERCENT of the commutation amount of Workers’ Compensation Benefits.” C.R., Item
No. 23 (emphasis in original).

                                              18
party’s failure to develop an issue in the argument section of its brief results in
waiver of the issue. See Blue Pilot Energy, LLC v. Pa. Pub. Util. Comm’n, 241 A.3d
1254, 1272 (Pa. Cmwlth. 2020) (stating that “it was incumbent on [the petitioner] to
develop, advance, and support” its argument). Here, Claimant does not support his
vague argument regarding his purported entitlement to reimbursement of health
insurance payments paid by his health insurance for medical bills with any legal
authority or citations. Accordingly, on this ground, we conclude that Claimant
waived the issue and deny Claimant’s request for reimbursement for payments made
by his health insurance.15
                                       III. Conclusion
               For all of the foregoing reasons, we hold that the WCJ erred in
determining that Claimant did not sustain his burden of proving a disabling work
injury and that Employer carried its burden of proving a reasonable contest. As such,
we reverse the Board’s order affirming the WCJ’s determination, and remand the
matter to the Board to remand to the WCJ for further proceedings consistent with
this opinion. Specifically, the matter is remanded for the calculation of: (1) an award
of disability benefits associated with Claimant’s work injury of March 12, 2018, for
the period of March 12, 2018, through April 23, 2018; and (2) attorney’s fees based
on the amount and difficulty of the work performed by Claimant’s attorney.



                                                     ______________________________
                                                     J. ANDREW CROMPTON, Judge



       15
          Notwithstanding waiver, because Claimant did not develop his argument in this regard,
such that it is not clear to which health insurance payments Claimant is referring, this Court will
not opine on the issue.

                                                19
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

John Malecki,                                  :
                            Petitioner         :
                                               :
          v.                                   :   No. 582 C.D. 2020
                                               :
Workers’ Compensation Appeal                   :
Board (Franklin Regional School                :
District),                                     :
                        Respondent             :




                                         ORDER

               AND NOW, this 26th day of March 2021, the Workers’ Compensation
Appeal Board’s Order dated May 27, 2020, is hereby REVERSED, and this matter
is REMANDED to the Board with the direction that it remand the matter to the
Workers’ Compensation Judge for further proceedings consistent with this opinion.
               Jurisdiction is relinquished.




                                                   ______________________________
                                                   J. ANDREW CROMPTON, Judge